IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,468


EX PARTE FERNANDO GALINDO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20080D02188 IN THE 243rd DISTRICT COURT

FROM EL PASO COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault causing serious bodily injury and sentenced to ten years' imprisonment. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a motion to withdraw and a pro se notice of appeal on Applicant's behalf.  
	The trial court has determined that trial counsel failed to timely file a motion to withdraw and
a pro se notice of appeal on Applicant's behalf.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 20080D02188
from the 243rd Judicial District Court of El Paso County.  Applicant is ordered returned to that time
at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: December 15, 2010
Do Not Publish